Citation Nr: 1343163	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Subsequently, in July 2013, the Board remanded this matter for further development along with claims for service connection for a back disability and for a right hip disability.  On appeal, service connection for lumbar spondylosis and for trochanteric bursitis of the right hip was granted in a November 2013 rating decision.  Therefore, only the Veteran's claim for service connection for a left hip disability remains for adjudication.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if additional action is required on his part.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Board notes that the Veteran's left hip was examined briefly when the Veteran received a VA orthopedic examination in October 2013 in response to the Board's July 2013 remand.  In the remand, the Board had requested a VA examination and medical opinion because the Veteran claimed that he had sustained an injury to his back and hips during service, his service treatment records were apparently lost in a fire at the National Personnel Records Center, and post-service VA treatment records showed a diagnosis of degenerative changes of the hips and lumbar spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, the October 2013 VA examiner noted that the Veteran had no current left hip complaints nor did he state he ever had complaints with regard to his left hip.  While the examiner cited a January 2012 magnetic resonance imaging (MRI) scan that showed arthritis in both hips, the VA examiner never provided a diagnosis of osteoarthritis of the left hip or a medical opinion whether any such disability was incurred or aggravated during military service.  A review of the record shows that this matter is still not ready for appellate disposition and that a further remand is required to ensure compliance with the development requested by the Board's July 2013 remand.  The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

The Board notes that the RO denied this claim contending that the Veteran did not have a current left hip disability; however, this does not appear to be accurate in view of recent MRI evidence of osteoarthritis.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, finding that the Veteran's claimed disorder is asymptomatic is not the equivalent of finding there is not a current disability for purposes of VA compensation.  

As there is evidence of a current left hip disability, lay evidence of possible injury/symptoms during service, and a VA examination which showed back and right hip disorders were related to active service, the Board feels there is insufficient medical evidence at present to decide this claim.  Therefore, on remand an appropriate VA medical opinion as to Veteran's left hip disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his service connection claim for a left hip disability.  

2.  Following completion of the above, the RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of any left hip disorder.  All indicated studies should be performed, and the electronic record shall be made available to the examiner for review in connection with the examination.  The Veteran's lay history of incurrence and symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed left hip disability had its onset in service or, for osteoarthritis, within the first post-service year, or is causally related to service.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC should readjudicate the service connection claim for a left hip disability with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

